United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
CONSULAR AFFAIRS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-24
Issued: March 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2013 appellant filed a timely appeal from an August 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic
injury claim and a September 11, 2013 decision which denied her request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her right
ankle condition was causally related to the May 10, 2011 employment incident; and (2) whether
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the September 11, 2013 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

OWCP properly denied her August 20, 2013 request for reconsideration pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
This case was previously before the Board.
On May 11, 2011 appellant, then a 58-year-old passport processing supervisor, filed a
traumatic injury claim alleging that on May 10, 2011 she experienced pain in her right ankle and
feet when she stepped on a black binder clip and almost fell down. She stopped work on
May 13, 2011 and returned on May 17, 2011.
In a decision dated June 30, 2011, OWCP denied appellant’s traumatic injury claim. It
accepted that the May 10, 2011 incident occurred as alleged and that she sustained a right ankle
condition but denied her claim finding insufficient medical evidence to establish that her right
ankle condition was causally related to the May 10, 2011 employment incident.
Appellant submitted multiple requests for a review of the written record and
reconsideration. By decisions dated October 12, 2011 and February 7, 2012, OWCP affirmed
the June 30, 2011 decision denying her claim on the grounds that the medical evidence failed to
establish that her right ankle condition was causally related to the May 10, 2011 employment
incident.
On February 10, 2012 appellant filed a timely appeal to the Board.
By decision dated September 14, 2012, the Board affirmed the October 12, 2011 and
February 7, 2012 OWCP decisions denying appellant’s traumatic injury claim. It determined
that the medical evidence was insufficient to establish that appellant’s right ankle condition was
causally related to a May 10, 2011 employment incident.3 The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference.
On November 26, 2012 appellant requested reconsideration of the February 7, 2012
OWCP decision. She noted that prior to the May 10, 2011 employment incident she was being
treated for her left foot and ankle as a result of an April 2007 work-related injury. Appellant
related that on April 18, 2007 she was removing a pack of 100 blank books from a box when a
passport box fell on her left foot. She informed her supervisor but he did not give her any papers
to file with OWCP. Appellant then sprained her right ankle on the job which made her left ankle
worse. She reported that a May 16, 2011 magnetic resonance imaging (MRI) scan examination
revealed both swollen ankles due to the job injury. Appellant stated that she continued to be
treated by Dr. Sanjiv Bansal, a Board-certified orthopedic surgeon, and Dr. Indu Garg, Boardcertified in physical medicine and rehabilitation, and that OWCP could request papers from them
for new evidence.
In a handwritten November 29, 2012 report, Dr. Garg stated that appellant had been her
patient since May 31, 2011 for a right ankle injury and noted that she subsequently developed
3

Docket No. 12-74 (issued September 14, 2012).

2

pain in her left ankle. She noted that appellant needed to continue physical therapy. Dr. Garg
also included various treatment notes indicating that appellant underwent physical therapy from
November 29, 2012 to June 27, 2013.
In a December 14, 2012 report, Dr. Bansal indicated that he treated appellant since
July 20, 2011 for a right ankle injury but noted that she had also received treatment for her left
foot. He stated that she continued to have ongoing problems to both ankles and required ongoing
treatment. Upon examination, Dr. Bansal observed signs of chronic instability, pain, discomfort
and osteochondral defect of the right ankle joint. He reported that it was unclear what the issues
were but he recommended an MRI scan of the right ankle.
In a January 23, 2013 return to work note, Dr. Bansal stated that appellant could return to
full duty on January 28, 2013.
In a January 26, 2013 MRI scan of the right ankle, Dr. Harold M. Tice, a Board-certified
diagnostic radiologist, related appellant’s complaints of right ankle pain, swelling, tenderness
and difficulty walking. He observed loss of definition and thickening of the anterior talofibular
ligament compatible with strain or partial tear. Dr. Tice reported that anterior talofibular
ligament configuration was suggestive of strain or partial tear and that fluid associated with the
electric double layered, peroneus and posterior tibial tendons were compatible with
tenosynovitis.
In a March 22, 2013 note, Dr. Bansal stated that appellant was seen in his office and her
next appointment was on May 3, 2013.
In a March 26, 2013 letter, appellant informed OWCP that she was sending new evidence
to show that she was still being treated by physicians. She stated that she did not receive any
salary payments from June 9 to September 11, 2011. Appellant requested that OWCP contact
her regarding any additional information that was needed and to contact her physicians for any
additional information or questions.
In an April 11, 2013 report, Dr. Bansal stated that appellant continued to have difficulty
with her right knee work-related problem and that the problem began on May 10, 2011. He
noted that an MRI scan of the right ankle revealed that she had anterior talofibular ligament tear
and tenosynovitis in the peroneal tendons. Dr. Bansal reported that an MRI scan of the left ankle
also demonstrated tendinosis of the Achilles tendon and a sprain of the anterior and posterior
talofibular ligament. He stated that both of appellant’s ankles essentially had sprains due to an
injury she sustained on May 10, 2011 and that these conditions developed into chronic issues that
continue to be a problem. Dr. Bansal noted that she did not have any other injuries prior to that.
In a May 9, 2013 report, Dr. Garg related that on May 10, 2011 appellant sustained an
injury to her right ankle at her job. She reported that an MRI scan of the right ankle was
consistent with tear of the ligament and that an orthopedic recommended that she start physical
therapy. Dr. Garg stated that appellant was now complaining of consequential injury to her left
ankle and low back, mainly on the right side and hip, because of the way she walked. She noted
that this was definitely a consequential injury. Upon examination, Dr. Garg observed small
swelling present with pain on the right ankle. Range of motion was full and muscle strength was

3

good. Examination of the lumbosacral spine revealed tenderness on the right paraspinal muscles.
Range of motion was limited in forward flexion. Straight leg raise testing was negative but
painful. Dr. Garg opined that appellant had a right ankle injury with ligament tear and
consequential injury to the low back and right hip.
On July 9, 2013 appellant submitted a request for disability compensation dated May 10
to September 11, 2011. She resubmitted Dr. Garg’s medical reports.
In a decision dated August 13, 2013, OWCP denied modification of the September 14,
2012 denial decision finding that the medical evidence was insufficient to establish that her right
ankle condition was causally related to the May 10, 2011 employment incident.
On August 20, 2013 appellant submitted a request for reconsideration. She resubmitted
OWCP’s prior decisions.
By decision dated September 11, 2013, OWCP denied appellant’s request for
reconsideration finding that appellant did not submit any evidence to warrant further merit
review under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.7
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.8 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.9 An employee may establish that the

4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

4

employment incident occurred as alleged but fail to show that her disability or condition relates
to the employment incident.10
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.13
ANALYSIS -- ISSUE 1
Appellant alleges that on May 10, 2011 she sustained an injury to her right ankle when
she stepped on a black binder clip. In decisions dated June 30 and October 12, 2011 and
February 7, 2012, OWCP denied her claim finding insufficient medical evidence to establish that
her right ankle condition was causally related to the accepted May 10, 2011 incident. By
decision dated September 14, 2012, the Board affirmed its decisions denying appellant’s
traumatic injury claim.
Following the Board’s September 14, 2012 decision, appellant requested reconsideration
of the February 7, 2012 OWCP decision and submitted additional medical evidence. In a
decision dated August 13, 2013, OWCP denied her claim finding insufficient medical evidence
to establish that her right ankle condition was causally related to the accepted May 10, 2011
incident. The Board finds that appellant did not submit sufficient medical evidence to establish
that her right ankle condition resulted from the May 10, 2011 incident.
Appellant submitted various medical reports by Dr. Garg. In a November 29, 2012
report, Dr. Garg related that she treated appellant since May 31, 2011 for a right ankle injury and
noted that appellant subsequently developed pain in her left ankle. In a May 9, 2013 report, she
stated that appellant sustained a work-related right ankle injury on May 10, 2011. Dr. Garg
reported that an MRI scan of the right ankle was consistent with tear of the ligament. Upon
examination, she observed small swelling present with pain on the right ankle and full range of
motion. Dr. Garg reported that appellant was now complaining of consequential injury to her
left ankle and low back. She opined that appellant had a right ankle injury with ligament tear
and consequential injury to the low back and right hip.
The Board notes that Dr. Garg diagnosed a right ankle tear and noted a date of injury of
May 10, 2011. Although Dr. Garg mentioned the date May 10, 2011 she does not describe the
10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

13

James Mack, 43 ECAB 321 (1991).

5

employment incident at all or mention how the specific events of May 10, 2011 caused or
contributed to her right ankle condition. The Board has found that medical opinion not based
and not fortified by medical rationale is of diminished probative value.14 Without medical
rationale explaining how the specific events of May 10, 2011 supported Dr. Garg opinion on
causal relationship, the Board finds that her reports are insufficient to establish appellant’s claim.
In December 14, 2012 and April 11, 2013 reports, Dr. Bansal stated that he treated
appellant since July 20, 2011 for a right ankle problem that began on May 10, 2011. He noted
that she also received treatment for a left ankle condition. Physical examination revealed signs
of chronic instability, pain, discomfort and osteochondral defect of the right ankle joint.
Dr. Bansal reviewed appellant’s diagnostic reports and stated that both of her ankles essentially
had sprains due to a May 10, 2011 employment injury. Although he concludes that appellant’s
ankle sprains were due to the May 10, 2011 employment injury, he does not describe the incident
or offer any rationalized medical explanation of how the May 10, 2011 incident caused or
contributed to her right ankle condition. The Board has held that medical evidence that states a
conclusion but does not provide any rationalized medical explanation regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.15
Dr. Bansal attributed appellant’s ankle conditions to the May 10, 2011 incident but he did not
specifically describe how stepping on a binder clip caused her right ankle condition.16 His
reports, therefore, are also insufficient to establish her claim.
The January 26, 2013 MRI scan report also fails to establish appellant’s claim as Dr. Tice
provides a diagnosis and examination findings but he offers no opinion on the cause of her right
ankle condition. The Board has found that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.17 Likewise, the various returns to work slips and treatment notes are also
insufficient to establish appellant’s claim as they provide no examination findings or diagnosis
but merely indicate that she received medical treatment on those dates.
On appeal, appellant reiterated that on May 10, 2011 she stepped on a binder clip at work
and aggravated her right ankle and reviewed her medical treatment. She stated that she was
unable to work and that her ankles continued to bother her as a result of the injury. An
employee’s belief of causal relation, however, does not establish that fact.18 The issue of causal
relationship is a medical question that must be established by probative medical opinion from a

14

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

15

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

16

John W. Montoya, 54 ECAB 306 (2003) (rationalized medical opinion evidence must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the employment incident
described caused or contributed to appellant’s diagnosed medical condition).
17

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

18

See Patricia J. Glenn, 53 ECAB 159 (2001).

6

physician.19 Because appellant has not provided such medical evidence, the Board finds that she
did not meet her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.20 OWCP’s regulations provide that it may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise her right through a request to the district Office.21
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by it; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.22
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.23 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.24 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.25
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by it; and she has not submitted relevant and pertinent new evidence not previously
considered by OWCP.
19

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

20

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
21

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
22

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
23

Id. at § 10.607(a).

24

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

25

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

7

By decision dated August 13, 2013, OWCP denied modification of the February 7, 2012
denial decision finding that the medical evidence failed to establish that appellant’s right ankle
condition was causally related to the May 10, 2011 employment incident. In an appeal request
form postmarked August 20, 2013 and received by OWCP on August 23, 2013, appellant
requested reconsideration. She submitted OWCP’s previous denial decisions.
The Board notes that submission of OWCP’s denial decisions did not require reopening
her case for merit review. Appellant did not submit any new medical evidence or statements
along with her reconsideration request to support her claim. She did not submit any evidence
along with her request for reconsideration to show that OWCP erroneously applied or interpreted
a specific point of law or advances a relevant legal argument not previously considered by
OWCP. Because appellant did not meet any of the necessary requirements under 20 C.F.R.
§ 10.606, she is not entitled to further merit review.
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen appellant’s case for further consideration of the merits of her claim
under 5 U.S.C. § 8128.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
ankle condition was causally related to the May 10, 2011 employment incident. The Board also
finds that OWCP properly denied appellant’s August 20, 2013 request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

8

ORDER
IT IS HEREBY ORDERED THAT the September 11 and August 13, 2013 merit
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

